American Beacon Balanced Fund American Beacon Large Cap Value Fund American Beacon Mid-Cap Value Fund American Beacon Small Cap Value Fund American Beacon International Equity Fund American Beacon Emerging Markets Fund American Beacon High Yield Bond Fund American Beacon Retirement Income and Appreciation Fund American Beacon Intermediate Bond Fund American Beacon Short-Term Bond Fund Supplement dated August 15, 2012 to the Statement of Additional Information dated February 29, 2012 The information below supplements the Statement of Additional Information dated February 29, 2012 and is in addition to any other supplement(s): In the “Trustees and Officers of the Trust” section - “Interested Trustees” table, the following is added: Gerard J. Arpey*** (54) Trustee since 2012 Partner, Emerald Creek Group (private equity firm) (2011-Present); Chairman and Chief Executive Officer, (2003-2011), AMR Corp. and American Airlines; Inc.; Director, S. C. Johnson & Son, Inc. (privately held company) (2008-present); Trustee, American Beacon Select Funds (2012-Present). ***Mr. Arpey is deemed to be an “interested person” of the Trust, as defined by the 1940 Act.Mr. Arpey previously served as CEO of AMR Corp., which has a material relationship with the Manager. In the “Trustees and Officers of the Trust” section - “Non-Interested Trustees” table, the following is added: Barbara J. McKenna (49) Trustee since 2012 Managing Principal, Longfellow Investment Management Company (2005-Present); Trustee, American Beacon Select Funds (2012-Present). In the paragraphs following the Trustees chart in the “Trustees and Officers of the Trust” section, the following is inserted in alphabetical order: Gerard J. Arpey: Mr.Arpey has extensive organizational management, financial and international experience serving as chairman, chief executive officer, and chief financial officer of one of the largest airlines, service as a director of public and private companies, and service to several charitable organizations. Barbara J. McKenna: Ms.McKenna has extensive experience in the investment management industry, organizational management experience as a member of senior management, service as a director of an investment manager, and member of numerous financial services industry associations. In the “Trustees and Officers of the Trust” section - “Committees of the Board” subsection, the first sentence in the third paragraph is replaced with the following: The Trust has an Investment Committee that is comprised of Messrs. Bogart (Chair) and Arpey and Mses. Cline and McKenna. In the “Trustees and Officers of the Trust” section – “Trustee Ownership in the Funds” subsection, the following is added to the table titled “Interested Trustees”: American Beacon Fund Arpey* Balanced Over $100,000 Emerging Markets None High Yield Bond None Intermediate Bond None International Equity Over $100,000 Large Cap Value Mid-Cap Value None None Retirement Income and Appreciation None Short-Term Bond None Small Cap Value None Aggregate Dollar Range of Equity Securities in all Trusts (26 Funds) Over $100,000 *As of May 31, 2012 In the “Trustees and Officers of the Trust” section – “Trustee Ownership in the Funds” subsection, the following is added to the table titled “Non-Interested Trustees”: American Beacon Fund McKenna* Balanced None Emerging Markets None High Yield Bond None Intermediate Bond None International Equity None Large Cap Value Mid-Cap Value None None Retirement Income and Appreciation None Short-Term Bond None Small Cap Value None Aggregate Dollar Range of Equity Securities in all Trusts (26 Funds) None *As of May 31, 2012 American Beacon High Yield Bond Fund In the “Investment Advisory Agreements” section, the following is added to the first table of this section in alphabetical order: Sub-Advisor Controlling Person/Entity Basis of Control Nature of Controlling Person/Entity’s Business PENN Capital Management Company, Inc. Richard A. Hocker and Marcia A. Hocker Majority Owners Financial Services ***** PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
